Case 5:20-cv-04058-DDC-ADM Document1 Filed 09/29/20 Page 1of6

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF KANSAS SEP 29 2020
Topeké KaaSaS _C66/Y

By: erkyWSDistrict Cour
” Deputy Clerk
(Enter above the full name of the Plaintiff(s)

vs, Depactment of the Atm % Case Number 22 207 CY-4O. 58 -DDC- APM
LS us Any Hs Human RSC Br OO |

 

2'7/0 Siw Both Street

  
 

   

| oath COmpensation
eDepo-cment HAO
Street and number

Lpck kipx BY 40122- 5403)
City State ZipCode )

 

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
CIVIL COMPLAINT

I. Parties to this civil action:

} (In item A below, place your name in the first blank and place your present address in the
second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

A. Name of plaintiff Vi NCLN + D. bio lo TC 1
Address 8 7/) SW 2K * street
Fopeka Kansas @6C/Y

 

 

 
Case 5:20-cv-04058-DDC-ADM Document1 Filed 09/29/20 Page 2 of 6

(In item B below, write the full name of the defendant in the first blank. In the second ;
‘blank, write the official position of the defendant. Use item C for the names and positions
of any ; sucimioried detendamis). ,

  

‘Defendant Departmen} \ po) the 4 joy oF the CRSC is
- employed at. US Atm Hunan Re sOurtes CDeumiand
‘OY the CRSC Branch

TT

“\ Additional Defendants CO RSC Branch oy the An nerY
SS

B.

  

 

 

I. Jurisdiction:

(Complete one or more of the following subparagraphs, A., B.1, B.2., or B.3., whichever is
applicable.)

_ A. (If Applicable) Diversity of citizenship and amount:

od, Plaintiff is a citizen of the State of k GASES _.

“9. The first-named defendant above is either

a. acitizen of the State of AC ATU & J 3 or
i . b. acorporation incorporated under the laws of the State of
a ‘, J 4 and having its principal place of business

in a Staté“other than the State of which plaintiff is a citizen.

 

3. The second-named defendant above is either 2492-¢
a. a citizen of the State of | sor
b. a corporation incorporated under the laws of the State of
and having its principal place of business in a

State other than the State of which plaintiff is a citizen.

(If there are more than two defendants, set forth the foregoing information for each
additional defendant on a separate page and attach it to this complaint.)

Plaintiff states that.the matter in controversy exceeds, exclusive of interest and
costs, the sum of seventy-five thousand dollars ($75,000.00).

 
Case 5:20-cv-04058-DDC-ADM Documenti1 Filed 09/29/20 Page 3 of 6

B. (Ifapplicable) Jurisdiction founded on grounds other than diversity
(Check any of the following which apply to this case).

/

Vt i: This case arises under the following section of the Constitution of
the United States or statute of the United States (28 U.S.C. §1331):
Constitution, Article , Section : Tit le! a SS

Statute, US Code, Tithe 2E Section /Z9). Section : 133]

EL 2s This case arises because of violation of the civil or equal rights,
privileges, or immunities accorded to citizens of, or persons within
the jurisdiction of, the United States (28 U.S.C. §1343).

 

 

 

 

 

Ld 3. Other grounds (specify and state any statute which gives rise to such
grounds):

EB have 40 hewe mA Combat award)
letter log to ofe _L Sano ge} no ay e+, Pay
from the ct”, 1+ Ke suspended
Lnhl then, uJ

Il. Statement of Claim: |

(State here a short and plain statement of the claim showing that plaintiff is entitled to
relief. State what each defendant did that violated the right(s) of the plaintiff, including
dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
If you intend to allege more than one claim, number and set forth each claim in a separate
paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
of the claim[s].)

The us A roy (t (HEC) and the CRSC bormance have been
futaing clown mu Combat relecdect Special) CoreapeyiSech o
diwword letfrer Ye YEAS CALEY O p ep risca\ land

Syste naatic Rew isin. The Claw of ny Cose_os gettin |

mu _Comback aware) letter meet? the clay ei)

wi & Cr FOO. ancl the Branch 4eeps Pirung dw).

(State briefly exactly what judgement or relief you want from the Court. Do not make _

legal arguments.) 7 would NWKe Fhe Court 4 order THE Arm
Special Comper1 sa tier ‘of 2 Spay serving wy Coe a aid

letter because LE ears
Combat. (Please See. my vA el ating auth rj PhYercet|
& Valuucy on Board About Comba

 

Serving® C6UntT ie} duryr
Case 5:20-cv-04058-DDC-ADM Document1 Filed 09/29/20 Page 4 of 6

My Physica Evaluation Board gn PaqeHs
Saicl The GAF was 50 and the exgrunel opined

het apni if not all ol his pus PHe.c2s Were
CCjatecl to POSttHoaumahc (PTS)S)Stemang G bx
ve loaner fo Post ta Ayuda C (PrSh )s eamnet ene S, ).
present time? Yes] Nof_ |] The acm . CUnch Kno) Hed L Cant
Ger my cehrement pad unless I get my Corepeat ai
.  Do*you claim actual damages for the atts alleged in your &mplaint? Je We C
Yes No[__] “ 7 4
E would jk rv reflrement Pay without the back pay
VII. Do you claim punitive monetary damages? Y XI Nof_] (ale. ay G Yeasy

If you answered yes, state the amounts claimed and the reasons you claim you are entitled
to recover money damages.

 

- Wn
tis rZU Campat Crusaccl jeitec because. a} Systemahe
Racisrr, SOL would Like 4a Get m Y Combat
Quvadel ete C cal gen mou pect remen\ pay

4

 
   

 

4

 
        
 

Yar eS 2004 when the VA Oran ted me neu
VA clisabi| ity For Secy ing: xX would like for +h e
Court to grant me the Same 100% the VA did
Weald }iKe Foc the Court to get the Avery CKSC
botench fo Grant me The Same persentage The
VA cid. This 18 Whot ZL would like the Cour) +6
Vout because the Array Branch of the GRSC iS
ret 50 ing to PrOCE Ss We
because : [OOReS® 24 Connbat Quucurel. eter
+. 2 OF ATACIC| Ascninzingtecl Complaint in the
(Ast. AlSo, There Fave been ce PrisalS because of the
Casctiminatoen CO mphints, ALLY Tne
]

 
Case 5:20-cv-04058-DDC-ADM Document1 Filed 09/29/20 Page 5 of6

VII. Administrative Procedures:

A Have the claims which you make in this civil action been presented through
any type of Administrative Procedure within any government agency?

Yes [X] No[_]

B. If you answered yes, give the date your claims were presented,
how ehey were presented, and the result of that procedure:

(Pl leaxe See records) of the Acmy Review)

N tor
YeacS oro SH Lp fe Combat au rot eer

The Arya x77 Os) Ke of /P 4 Ke Ste fo en id Ae fill 710
Ify aon’ no, give PEC Pee if any, why t aims thade in SLAC. ro
a have not been presented through Administrative Procedures: Lef4e 2h

1k
Le. | eHer:
They as kecl People tO e- Subra't for any

sea tnZ ETS Cond Mion Hod iS Combat.
- ret ae Vl r1O {Bion Han SAG

Please mark the statement that pertains to this case:

 

 
 

 

[| This cause, or a substantially equivalent complaint, was previously filed in
this court as case number and assigned to the Honorable
Judge

[| Neither this cause, nor a substantially equivalent complaint, previously has

been filed in this court, and therefore this case may be opened as an original

proceeding. ma

Signature of Plaingft

Vincent _D. Gouylord

Name (Print or Type)

p40 SUL 20 4 Sh
© FpeAG AS. 666/Y

 
Case 5:20-cv-04058-DDC-ADM Document1 Filed 09/29/20 Page 6 of 6

Topeka kS 666/4

 

City State Zip Code
7585-Al3- ITE
Telephone Number

DESIGNATION OF PLACE OF TRIAL

Plaintiff designates { | |Wichita, [_ |Kansas City , or [MX |Topeka} , Kansas as the
(Select One)

location for the trial in this matter. ~ Poy Ld

Sicnatare of P vag

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury { [- ]Yes or [XJNo_}

(Select One)

LL. yg gl

Signature of Plaiftiff Gg

 

Dated: 7. o J HM O

(Rev. 10/15)

 
